      Case 3:19-cv-01140-N Document 1 Filed 05/13/19              Page 1 of 7 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS


Civil Case No. DC-19-05139

VELA WOOD, P.C., RADNEY WOOD,
INDIVIDUALLY and KEVIN VELA,
INDIVIDUALLY

       Plaintiff,

               v.

ASSOCIATED INDUSTRIES
INSURANCE COMPANY, INC.,

       Defendant.

                    DEFENDANT’S NOTICE OF REMOVAL OF ACTION


       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Associated Industries

Insurance Company, Inc. by and through its attorneys, Lewis Brisbois Bisgaard & Smith, LLP,

hereby files this Notice of Removal of the action commenced in Dallas County Civil Court

captioned Vela Wood, PC, Radney Wood, Individually and Kevin Vela, Individually, No DC-19-

05139 (the “State Court Action”). In support thereof, Defendant states as follows:

       1.      On April 9, 2019, Plaintiffs Vela Wood, PC, Radney Wood, Individually and

Kevin Vela, Individually (“Plaintiffs”) filed an Original Petition for Declaratory Judgment

against Associated Industries Insurance Company, Inc., (“Defendant”) in Dallas County State

Court alleging a cause of action for breach of contract and seeking a declaratory judgment

pursuant to the Uniform Declaratory Judgment Judgements Act (Tex. Civ. Prac. & Rem. Code,

Chapter 37) as to providing defense costs and indemnity for an underlying litigation JB&A

Extended Warranties, LLC v. Vela Wood P.C. and Radney Wood, Individually, Cause No. DC-




4832-8163-4710.1 DEFENDANT’S NOTICE OF REMOVAL OF ACTION                                  1
      Case 3:19-cv-01140-N Document 1 Filed 05/13/19                 Page 2 of 7 PageID 2


18-01374 Dallas County 192nd Judicial District (“JB&A Lawsuit”). (Exhibit 1 – Plaintiffs’

Original Petition).

       2.      On April 17, 2019, the State Court issued and e-served a citation naming the

Texas Secretary of State as the correct party to accept service on behalf of Defendant Associated

Industries Insurance Company, Inc. (Exhibit 2 – Citation) .

       3.      This Court has subject matter jurisdiction under 28 U.S.C. §1332(a)(1) because

there is diversity of citizenship between Plaintiffs and Defendant and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

       4.      Venue is proper in this district, pursuant to 28 U.S.C. § 1441(a), because it

embraces the state court where the removed action has been pending.

       5.      Defendant has timely filed its Notice of Removal pursuant to 28 U.S.C. § 1446(b)

because it has filed within thirty days of service of the Complaint upon the Defendant. The

Defendant was served on April 17, 2019.

       6.      In this case, Plaintiffs’ Petition alleges the requisite jurisdictional facts. The core

of Plaintiffs’ causes of action is the allegation that Defendant breached its contract by incorrectly

denying coverage to the Plaintiffs. Defendant issued claims made and reported Policy Nos.

AES1045271 and AES1045271 03 to Vela Wood, P.C. for the policy periods of March 6, 2017

to March 6, 2018 and March 6, 2018 to March 6, 2019 (hereinafter the “Policies”) (Exhibit 1, Ex.

A). Plaintiffs allege that the Defendant agreed to defend Vela Wood, PC against any claim to

which the Policies apply. (Exhibit 1, ¶13). On January 1, 2018, Vela Wood, PC was served with

an Original Petition in the JB&A Lawsuit. (Exhibit 1, Ex. C). The Plaintiffs allege the Original

Petition in the JB&A Lawsuit did not contain any factual allegations to support wrongdoing and

did not establish what act, errors or omissions caused harm to JB&A. (Exhibit 1, ¶22). On April




4832-8163-4710.1 DEFENDANT’S NOTICE OF REMOVAL OF ACTION                                             2
      Case 3:19-cv-01140-N Document 1 Filed 05/13/19                  Page 3 of 7 PageID 3


5, 2018, JB&A filed an Amended Petition (Ex. 1, Ex. D). In this Amended Petition, JB&A

added Kevin Vela as a defendant. (Exhibit 1, Ex. D). Plaintiffs allege the Amended Petition filed

in the JB&A Lawsuit constituted a claim for a Wrongful Act made in the 2018 Policy and they

timely reported the claim to Defendant (Exhibit 1, ¶¶26, 27, 28). On July 27, 2018, Defendant

sent a letter to Plaintiffs denying defense and indemnity for coverage for the JB&A Lawsuit.

(Exhibit 1, ¶29).

                                 DIVERSITY OF CITIZENSHIP

       7.      Plaintiffs allege Vela Wood, PC, is a law firm and a professional corporation

organized under the laws of the State of Texas with a place of business as 5307 Mockingbird

Lane, Suite 802, Dallas, Texas 75206. (Exhibit 1, ¶3). Plaintiff Kevin Vela alleges he is an

individual who resides in Dallas County, Texas. (Exhibit 1, ¶4). Plaintiff Radney Wood alleges

he is an individual who resides in Travis County, Texas. (Exhibit 1, ¶5). For diversity purposes,

an individual is a citizen of the state in which he is domiciled. See 28 U.S.C§. 1332(a)(1). Thus,

Plaintiffs are citizens of Texas for purposes of diversity jurisdiction.

       8.      For diversity purposes, a corporation is a citizen of the state in which it is

incorporated and the state that constitutes its principal place of business. 28 U.S.C. § 1332(c)(1).

Associated Industries Insurance Company is a Florida corporation with its principal address in

Boca Raton, Florida. (Exhibit 2 – Florida Secretary of State information). Associated Industries

Insurance Company is identified as a foreign corporation whose home state is identified as

Florida. (Exhibit 3 – Texas Department of Insurance information). Texas is not Associate

Industries Insurance Company’s principal place of business. Associate Industries Insurance

Company is a citizen of Florida for diversity purposes.




4832-8163-4710.1 DEFENDANT’S NOTICE OF REMOVAL OF ACTION                                           3
      Case 3:19-cv-01140-N Document 1 Filed 05/13/19                  Page 4 of 7 PageID 4


          9.    Based on the foregoing, there is complete diversity between the parties within the

meaning of 28 U.S.C. § 1332.

                                 AMOUNT IN CONTROVERSY

          10.   The alleged amount in controversy exceeds the $75,000.00 jurisdictional

minimum, as required under 28 U.S.C. § 1332(a)(2).

          11.   In an action for declaratory relief, the amount in controversy is the “value of the

right to be protected or the extent of the injury to be prevented.” St. Paul Reinsurance Co., Ltd.

v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); Leininger v. Leininger, 705 F.2d 727, 729

(5th Cir. 1983). The policy limits are controlling “in a declaratory judgment action … as to the

validity of the entire contract between the parties.” See 14B Charles Alan Wright, Arthur R.

Miller & Edward H. Cooper, Federal Practice and Procedure: Jurisdiction 3D §3710 (3d ed.

1998); see also Waller v. Prof’l Ins. Corp., 296 F.2d 545, 547 (5th Cir. 1961) (holding that when

the validity of a contract or a right to property is called into question in its entirety, the value of

the property controls the amount in controversy).          When there is a declaratory judgment

regarding coverage provided by an insurance policy, the “value of the right to be protected” is

the insurer’s potential liability under the policy plus potential attorneys’ fees, penalties, statutory

damages and punitive damages. Greenberg, 134 F.3d at 1253.

          12.   The claims made and reported Policies issued by Defendant provide for a

$1,000,000 each Claim limit for damages and claim expenses that the Insured becomes legally

obligated to pay as a result of a Claim made against the Insured for a Wrongful Act. (Exhibit 1,

Ex. A).

          13.   In this case, the Plaintiffs have not quantified the exact amount of damages being

sought. Plaintiffs allege that in 2017 and 2018 they paid insurance premiums to Defendant




4832-8163-4710.1 DEFENDANT’S NOTICE OF REMOVAL OF ACTION                                              4
      Case 3:19-cv-01140-N Document 1 Filed 05/13/19                 Page 5 of 7 PageID 5


totaling nearly $50,000.00 for the issuance of the Policies, but it is unclear from their Petition as

to whether they are seeking recovery of the premium amounts paid. (Exhibit 1, ¶35). The

Plaintiffs request recovery of all incurred attorneys’ fees and defense costs in the JB&A Lawsuit

to date as well reimbursement of all attorneys’ fees and defense costs to be incurred in the JB&A

Lawsuit. (Exhibit 1, ¶39). Additionally, the Plaintiffs are seeking a declaratory judgment “in

order to set forth and determine the rights, obligations, and liability that exist among the parties”

under the Policies that provide per Claim limits of $1,000,000. (Exhibit 1, ¶40). Moreover, the

Plaintiffs seek attorneys fees and costs incurred as a result of pursuing a declaratory judgment

action and bringing a breach of contract claim against Defendant. (Exhibit 1, ¶43).

       14.     The amount in controversy in the JB&A Lawsuit is also relevant. The plaintiffs

in the JB&A Lawsuit filed a pleading stating they were seeking “monetary relief over

$1,000,000.” (Exhibit 1, Ex. D, ¶3.5). According to a summary judgment motion filed by the

Plaintiffs in the JB&A Lawsuit, the JB&A plaintiffs have specified actual damages of

$337,967.21 and a disgorgement of fees totaling approximately $22,000. (Exhibit 4, p. 8).

While the Plaintiffs in this matter have not quantified the exact amount that they are seeking, the

evidence shows the Defendant’s potential liability is up to the $1,000,000 per Claim limit of the

Policies and at a minimum, the actual damages specified by the JB&A plaintiffs of $337,967.21

plus attorneys fees and costs incurred in defending the JB&A Lawsuit. Thus, the amount in

controversy exceeds the $75,000 jurisdictional minimum.

              COMPLIANCE WITH OTHER REMOVAL REQUIREMENTS

       15.     Pursuant to 28 U.S.C. § 1446(a) and Northern District Local Rule 81.1, all papers,

pleadings and indexes that have been filed or served upon Defendant in the State Court Action,

including the docket sheet, are attached hereto as Exhibit 5. To the best of Defendant’s




4832-8163-4710.1 DEFENDANT’S NOTICE OF REMOVAL OF ACTION                                            5
      Case 3:19-cv-01140-N Document 1 Filed 05/13/19                  Page 6 of 7 PageID 6


knowledge, no further proceedings, process, pleadings, orders, or other papers have been filed or

served in the State Court Action.

       16.     Defendant will serve a copy of this Notice of Removal on Plaintiffs’ counsel and

will file a copy with the Dallas County District Court, as required by 28 U.S.C. § 1446(d). A

copy of the Notice of Filing Notice of Removal filed with the Dallas County District Court and

served upon Plaintiffs’ counsel will be filed with this Court as, after the filing is completed.

       17.     If any question arises as to the propriety of the removal of this action, Defendant

requests the opportunity to present a brief and oral argument in support of its position that this

case is removable.

       WHEREFORE, Defendant Associated Industries Insurance Company, Inc., respectfully

requests that the filing of this Notice of Removal shall effect the removal of this case to the

United State District Court for the Northern District of Texas.

Dated: May 13, 2019
                                          By: /s/ Addie L. Jones
                                              Addie Jones
                                              Texas State Bar Number:
                                              Michael Gonzales
                                              Texas State Bar Number
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                              2100 Ross Avenue
                                              Suite 2000
                                              Dallas, Texas 75202
                                              Phone: 214.722.7118
                                              Fax: 214.722.7111
                                              Addie.Jones@lewisbrisbois.com
                                              Michael.Gonzales@lewisbrisbois.com
                                              Attorneys for Defendant




4832-8163-4710.1 DEFENDANT’S NOTICE OF REMOVAL OF ACTION                                           6
        Case 3:19-cv-01140-N Document 1 Filed 05/13/19               Page 7 of 7 PageID 7


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of May, 2019 the foregoing DEFENDANT’S
NOTICE OF REMOVAL OF ACTION was served to all parties via the Court’s e-service
system as well as the CM/ECF system:

Jeffrey J. Price
Megan E. Servage
HEDRICK KRING, PLLC
1700 Pacific Avenue
Suite 4650
Dallas, Texas 75201
Tel: 214.880.9600
Fax:214-481-1844
jeff@hedrickkring.com
megan@hedrickkring.com

-and-

U.S. District Court Clerk
newcases@cod.uscourts.gov


                                                    /s/Addie Jones




4832-8163-4710.1 DEFENDANT’S NOTICE OF REMOVAL OF ACTION                                    7
